Citation Nr: 1113798	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the Veteran was proper.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to June 1979 and from February 1981 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of actions of the Department of Veterans Affairs (VA) Regional Office RO in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran knowingly provided fraudulent evidence in order to obtain additional VA compensation benefits.

2.  Because of the Veteran's fraud, he forfeits all rights, claims, and benefits under all laws administered by VA, except laws relating to insurance benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the Veteran's rights, claims, and benefits under the laws administered by VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, the forfeiture statute resides in Chapter 61 of Title 38 of the United States Code, and the regulations pertaining to forfeiture have their own notice and development provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (1002) to the effect that the VCAA applies only to provisions under Chapter No. 51 of Title 38, United States Code.  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under § 3.901 or § 3.902 will not be declared until the person has been notified by the RO or, in the Manila VA RO, the Adjudication Officer, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following:  (1) the specific charges against the person; (2) a detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) citation and discussion of the applicable statutes; (4) the right to submit a statement or evidence within 60 days, either to rebut the charges, or to explain the person's position; (5) the right to a hearing within 60 days, with representation by counsel of the person's own choosing, and that no expenses incurred by a claimant, counsel, or witness will be paid by VA.  

The Board finds that VA has complied with all of the above provisions.  In a March 2009 Proposed Administrative Decision, a March 2009 "charge" letter from VA, a Final Administrative Decision of May 2009, the August 2009 Forfeiture Decision from Compensation and Pension Service, and the May 2010 Statement of the Case, the Veteran was provided notice of the specific charges against him, a detailed statement of the evidence supporting the charges, and citations to and discussions of the applicable law.  


Further, the March 2009 charge letter from VA specifically notified the Veteran of the right to submit a statement or evidence within 60 days (to either rebut the charges or explain his position), and of his right to a hearing within 60 days, with representation by counsel of his own choosing (he waived a hearing).  The March 2009 charge letter clearly pointed out that no expenses incurred by a claimant, counsel, or witness would be paid by VA. Thus, the mandated duties have been met, and no additional notification or development is necessary.  

II.  Merits of the Claim

Applicable Criteria

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary shall forfeit all rights, claims, and benefits under all laws administered by the Secretary, except laws relating to insurance benefits.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).

"Fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper concerning any claim for benefits under any laws administered by the VA, except laws relating to insurance benefits.  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  The adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  




VA must determine whether the evidence establishes beyond a reasonable doubt that the Veteran knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits.  The determination of whether the Veteran knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Facts

In October 2008, the Veteran submitted VA Form 686c, Declaration of Status of Dependents, claiming that R.A. as his child, who was born in April 2008.  He checked both the boxes that R.A. was his biological child and adopted.  He signed this form, certifying that the information he gave was true and correct to the best of his knowledge and belief.  Attached to the form was a copy of a Certificate of Live Birth, issued by the Office of the Civil Registrar General, of the Republic of the Philippines, in September 2008.  The birth certificate indicates that R.A. was born in April 2008 and that Veteran's relationship to her was father.  R.A.'s mother was listed W.S., not the Veteran's spouse.  Also attached to the form was a copy of an affidavit of acknowledgment and admission of paternity and an affidavit for delayed registration of birth, wherein the Veteran swore that he was the father of R.A. and that the information he has given was true and correct to the best of his knowledge and belief.  Both attachments were signed by the Veteran and dated in September 2008.  

In December 2008, the RO notified the Veteran that based on his claim his dependent child, R.A., was added to his account and that he would be paid additional VA benefits for her as well as his spouse.  Since June 2005, the Veteran's service-connected disabilities have been rated 80 percent with special monthly compensation added in March 2006, and the Veteran has been entitled to a total disability compensation rating based on individual unemployability.  





In March 2009, the RO, in a Proposed Administration Decision, recommended that the Veteran be charged with a violation of 38 U.S.C.A. § 6103(a), and he was submitted for consideration of forfeiture for fraud.  This decision was based on a determination that the Veteran, knowingly and with intent to receive greater benefits participated in the procurement and submission of false and fraudulent evidence by claiming R.A. was his biological child in order to receive additional  benefits from VA.  The Veteran was notified of this action in March 2009.

In a Report of Contact, dated in May 2009, the RO's Veterans Service Center Manager related that he had sat in on a meeting conducted and attended by officers of the Social Security Administration (SSA).  Also present were the Veteran, his attorney, and W.S.  Evidently, the Veteran had asked for the meeting because his SSA benefits were suspended over the issue of the child, R.A., and the Veteran's submission of a fraudulent birth certificate.  During the meeting, the Veteran reportedly admitted that R.A. was not his natural child and that the birth certificate he had submitted was fictitious.  

In a May 2009 letter to the RO, an attorney who was retained by the Veteran over the matter with the SSA responded to the charge letter of March 2009.  He acknowledged that the Veteran had appeared before officers of the SSA to explain the circumstances surrounding a similar claim for benefits filed by him for his beneficiary R.A.  In that matter, he had signaled his willingness to return what had been paid for R.A.  The attorney requested that the same admission or explanation be adopted as the Veteran's explanation for the charges brought by the RO in relation to a violation of 38 U.S.C.A. § 6103(a).  The attorney indicated that the Veteran was willing to return what had been paid by VA to R.A. to further emphasize the Veteran's commitment to withdraw any claim for benefits in relation thereto.  

In May 2009, the RO, in a Final Administrative Decision, found that the evidence of record was sufficient to warrant submission for consideration of forfeiture for fraud.  


The record was then referred to the Director, Compensation and Pension (C&P) Service, for consideration of forfeiture under 38 U.S.C.A. § 6103(a).  

Subsequently, VA received a copy of a SSA field examination report dated in February 2009, with various accompanying documents, pertaining to the issue of whether R.A. was the natural biological child of the Veteran and W.S.  The field examiner concluded that R.A. was not the natural biological child of the Veteran.   

In an August 2009 Forfeiture Decision, based upon review of the entire record, including the joint SSA and VA meeting, the Director, C&P Service, concluded that sufficient evidence existed to warrant forfeiture of all rights, claims, and benefits to which the Veteran might otherwise be entitled under laws administered by the VA,  except laws pertaining to insurance benefits.  

In September 2009, the Veteran submitted a statement, disagreeing with the forfeiture action.   He argued that he had not committed fraud and that the matter had arose over a misunderstanding in his efforts to adopt R.A.  He asserted that he was misguided in those efforts by the registrar's office in the Philippines.  

In a later statement, the Veteran explained that he and W.S. agreed to be the parents of R.A. and went to the Office of the Local Civil Registrar to legalize their status as parents in September 2008.  He stated that an employee there, L.B., agreed to take care of the necessary documentation.  He stated that after providing information, he received the Certificate of Live Birth for R.A., and noticed an inaccurate entry that showed R.A. was his biological child.  He asserted that he had never claimed this at the registrar's office but "merely ignored it" nevertheless.  He stated that R.A. was subsequently baptized in December 2008.  He stated that he then added R.A. as his dependent to his Social Security and VA compensation, marking both the "biological" and "adopted" blocks on the VA form on which he declared R.A. as his dependent child.  




In an additional statement, the Veteran argued that he unfortunately heeded the advice of L.B. at the registrar's office, believing that nothing was illegal in the preparation of documents for legalizing the status of R.A. as his child.  He submitted copies of documents from the Municipal Hall and Office of the Municipal Civil Registrar, dated from August to November 2009, indicating that L.B. was employed as an administrative aide at the Office of the Municipal Civil Registrar and last reported to work in July 2009 after which she was subsequently dropped from the employment rolls.  In a November 2009 letter to the office of the mayor, the municipal civil registrar referred to L.B.'s "alleged illicit activities" and the Veteran who approached the office and was apparently a "victim" of L.B.'s "illegal transactions."  In his statement, the Veteran also asserted that although some entries in R.A.'s birth certificate were "not inaccurate [sic]," the document itself was not fictitious because it was a public document that was his only official declaration of R.A. as his child.  He felt that forfeiture as a penalty was too harsh and that he should be permitted to undergo the appropriate adoption proceedings to correct the status of R.A.  

In a December 2009 memorandum, the Veteran's representative noted that the SSA awarded the Veteran's benefits back to him without rendering a decision of forfeiture (copies of SSA letters are of record to this effect) and that the Veteran was a victim of an employee (L.B.) of the Office of Municipal Civil Registrar.  The representative reiterated the assertions of misguidance, misunderstanding, and misinformation by all parties involved.  The representative stated that although the Veteran noticed some mistakes and inconsistencies on the birth certificate for R.A., he did not question it, assuming that the documents were processed correctly to become R.A.'s parent.  The representative also remarked that although the Veteran checked two blocks - biological and adopted - for R.A. on his dependency form to the RO, the RO processed the application without further questioning on the part of the RO.  

There is no documentation in the record to show that the birth certificate for R.A. has been amended to reflect that the Veteran was not her biological father, or that the Veteran has applied for or obtained legal status as R.A.'s adopted father.  

Analysis

Preliminarily, forfeiture will not be declared until an individual has been notified by VA of the right to present a defense and notice of the specific charges, a detailed statement of the evidence supporting the charges, citation and discussion of the applicable statute, the right to submit a statement or evidence within 60 days either to rebut or explain, and the right to a hearing within 60 days.  38 C.F.R § 3.905(b).  As previously noted, the record establishes that VA followed all procedural notification requirements.

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 7104(d).  The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Hayes v. Brown, 5 Vet. App. 68, 69-70 (1993).

Following a comprehensive review of the evidence, the Board finds that the evidence of record shows beyond a reasonable doubt that the Veteran knowingly made false or fraudulent statements concerning a claim for benefits under the laws administered by VA.  

As acknowledged in statements and at a May 2009 meeting with officers of the SSA and VA, the Veteran knew that the information on the Certificate of Live Birth for R.A. was false, but he would later explained that he was relying on the Office of the Local Civil Registrar that this was the correct process by which to register the birth.  Nevertheless, the Veteran did sign the birth certificate with knowledge that he was not the biological father of R.A., he did submit a copy of the birth certificate, containing the false statement to VA, and he did obtain additional VA compensation for R.A. as his dependent.







It is clear beyond a reasonable doubt that the Veteran tendered a birth certificate, which he knew to have contained false statements, in filing his claim for additional VA benefits for R.A.  Such action subjects him to the provisions of 38 U.S.C.A. § 6103(a), which mandates a forfeiture of VA benefits under the circumstances.  Because forfeiture of all rights, claims, and benefits under the laws administered by VA (except insurance benefits) is the penalty mandated by law on the circumstances presented in this case, the forfeiture of the Veteran's rights to VA benefits was proper.  Whether or not the SSA has resumed benefit payments to the Veteran is irrelevant to this matter, as different statutes and regulations govern VA actions.  

In his defense, the Veteran asserts he was the victim of malfeasance of an employee of the Office of Municipal Civil Registrar, who prepared the fraudulent birth certificate.   This does not excuse or negate the fact the Veteran knowingly presented a false birth certificate in a claim for VA benefits.  As for the argument the VA processed the dependency claim without further development, despite the fact that he indicated R.A. was both his biological and adopted child, also does not serve to excuse his involvement in procuring in any way and then presenting a false birth certificate that he knew was false.    

As for the Veteran's argument that the result is harsh, that is, forfeiting VA benefits, including his total disability rating, the Board is bound by the law in its decision and has no legal authority to consider equitable relief.  38 U.S.C.A. §§ 503, 7104(a). 












In sum, the evidence establishes beyond a reasonable doubt that the Veteran knowingly submitted a false birth certificate in order to obtain VA benefits. And that the forfeiture of eligibility for VA benefits that was declared against the Veteran in accordance with 38 U.S.C.A. § 6103(a) was proper.


ORDER

The declaration of forfeiture of VA benefits against the Veteran under 38 U.S.C.A. § 6103(a) was proper, and the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


